TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-19-00739-CV


                                    In re Michael Quinn Sullivan


                       ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                Relator filed a petition for writ of mandamus. See Tex. Gov’t Code § 22.221;

Tex. R. App. P. 52.1. The real parties in interest subsequently filed an unopposed motion to

dismiss this original proceeding as moot, explaining that they filed a motion for nonsuit in the

trial court. We grant the motion of the real parties in interest, and we dismiss the petition for

writ of mandamus as moot. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex.

2005) (orig. proceeding) (“A case becomes moot if a controversy ceases to exist between the

parties at any stage of the legal proceedings . . . .”).




                                                 __________________________________________
                                                 Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: November 1, 2019